internal_revenue_service number info release date uil cc psi cor-137068-01 date this responds to correspondence submitted on your behalf by requesting late s_corporation relief under sec_1362 of the internal_revenue_code based on the information submitted it appears that you are seeking an s_corporation effective date of date date of incorporation in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under the provisions of this revenue_procedure normally one must follow the procedural requirements described in sec_4 however we have intervened on your behalf and asked the memphis service_center to update your records to reflect date as your s_corporation effective date if you fail to receive a confirmation letter from the service_center within the next days you may call the telephone number shown above for assistance please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachment revproc_97_48
